Citation Nr: 1136289	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-46 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected acne scarring, rosacea, and rhinophyma.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected blepharitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The issue of entitlement to an evaluation in excess of 10 percent for service-connected blepharitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected skin disability (acne scarring, rosacea, and rhinophyma) has been manifested by flare-ups affecting more than 40 percent of exposed area.  The service-connected skin disability is not manifested by disfigurement of the face, scars that result in limitation of motion or loss of function, and has not been shown to affect more than 40 percent of the entire body or to require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.
CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but no higher, for service-connected skin disability (acne scarring, rosacea, and rhinophyma) have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7828, 7806 (2006); 4.1, 4.7 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in May 2008 and an undated letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in June 2008, December 2008, and February 2010. 38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran testified in April 2011 that his service-connected skin condition was worse than it was almost three years before.  In addition, the Veteran submitted medical records showing the severity of his skin conditions during a flare-up.  Although there is objective evidence indicating a material change in the severity of the Veteran's service-connected skin disorders since he was last examined, a new VA examination is not warranted as the claims file includes VA treatment records which document the severity of the Veteran's skin disorders during a recent flare-up, evidence which is highly probative of the Veteran's skin condition at its worst.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is generally required.  See Ardison v. Brown 6 Vet. App. 405, 407 (1994).  The Veteran has provided evidence of his service-connected skin disorder during a flare-up.  Accordingly, the Board finds that the evidence of record is sufficient to rate the Veteran's skin disorder and that an additional examination is not needed.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected skin disability (acne scarring, rosacea, and rhinophyma) has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7828.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2010).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  In this case, the Veteran's service-connected skin condition is rated according to the analogous condition of acne under Diagnostic Code 7828.  

During the pendency of this appeal for an increased rating, the applicable rating criteria for skin disorders, including residual scarring, 38 C.F.R. § 4.118, were amended twice. The first revision became effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  These regulations were revised most recently, effective October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.

In the present case, the Veteran's application for increased rating was received in October 2007, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria applies as discussed above in the Federal Register as the Veteran has not requested review under the new criteria.  

Under Diagnostic Code 7828, superficial acne (comedones, papules, pustules, superficial cysts) of any extent warrants a noncompensable evaluation. Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck is rated as 10 percent disabling.  Deep acne affecting 40 percent or more of the face and neck is rated as 30 percent disabling.

Additionally, Diagnostic Code 7828 directs that the skin disability be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7828 (2006).

Initially, the Board notes that acne is an inflammatory disease of the pilosebaceous unit, the specific type usually being indicated by a modifying term; frequently used alone to designate common acne, or acne vulgaris.  Rosacea (also called acne rosacea) is a chronic hyperemic disease of the skin, usually involving the middle third of the face, characterized by persistent erythema and often by telangiectasia with acute episodes of edema, papules, and pustules, and usually affecting both men and woman, although the most severe cases are usually seen in men.  Rhinophyma is a manifestation of severe rosacea involving the lower half of the nose and sometimes spreading to adjacent cheek areas, usually seen in men, and characterized by thickened, lobulated overgrowth of the sebaceous glands and epithelial connective tissue.  See Dorland's Illustrated Medical Dictionary (28th ed. 1994) pages 17, 1472, and 1460, respectively.
 
At the June 2008 VA examination, the examiner noted that the Veteran had a longstanding history of rosacea which had been intermittently recurring and that he was on Tetracycline 250 mg twice a day when needed for flare-ups of rosacea.  The examiner noted that the Veteran was also using MetroGel 1% for facial erythema and Hydrocortisone 2.5% cream.  The Veteran reported intermittent recurring redness of the face and nose and that about six to seven times a year, he required Tetracycline for about two weeks each time.  

Physical examination demonstrated no rash affecting the face, nose, eyebrows, or naso-labial folds.  There were rhinophymatous changes of the nose, and it was mildly enlarged.  There were no pustules, comedones, or any acneiform lesions on the face or back.  Superficial scars were seen scattered on the neck, face, and back from healed acne.  There were no active acne lesions.  Total body surface area involved and total exposed body surface area involved with acne or rosacea was zero percent.  Total body surface area and exposed body surface area involved with rhinophyma was 0.5 percent.  The examiner noted that biopsy and scrapings were not required and that color photographs had been done in the past several compensation and pension examinations.  The examiner noted that there was no functional impairment of activities of daily living or occupation due to the Veteran's skin condition.  Assessment was chronic rosacea, presently controlled with treatment; rhinophyma secondary to chronic rosacea, and healed superficial scars from acne on face, back, and neck; and no acneiform lesions.

At the December 2008 VA examination, physical examination demonstrated four scattered superficial scars from acne on the right side of the face on zygomatic area, right outer edge of eye, right nasolabial area, and submandibular area measuring .01 x .01 centimeters which were not tender on palpation and did not adhere to underlying tissue or result in limitation of motion or loss of function.  The examiner noted that there was no underlying soft tissue damage, no skin ulceration or breakdown over scars, no underlying tissue loss, and no scar elevation or depression.  There was no disfigurement of the face or neck, the scars were the same color as normal skin, the texture of the scarred area was smooth, and the scars had no induration or inflexibility.  

At the February 2010 VA examination, the examiner noted that the Veteran was being treated by dermatology department at VAMC, that the treatment for acne and rosacea was near constant daily use of Doxycycline 20 mg 2 tablets per day, sun protection, MetroGel daily and sulfur/ sulfacetamide lotion.  The examiner noted that the treatment was systemic but was neither a corticosteroid nor an immunosuppressive.

Physical examination demonstrated that the acne was not active.  There were rhinophymatous changes of the nose, and it was mildly enlarged.  There were no pustules, comedones, or cysts affecting the face, nose, eyebrows, or naso-labial folds.  There were no pustules, comedones, or any acneiform lesions on the face or back.  Superficial scars were seen scattered on the neck, face, and back from healed acne.  There were no active acne lesions.  Total body surface area involved and total exposed body surface area involved with acne or rosacea was zero percent.  Total body surface area and exposed body surface area involved with rhinophyma was 0.5 percent.  The examiner noted that color photographs had been done in the past several compensation and pension examinations.  There was no disfigurement.  Assessment was chronic rosacea, presently controlled with treatment; rhinophyma secondary to chronic rosacea, and healed superficial scars from acne on face, back, and neck; and no acneiform lesions.  There was a note to refer to scar C&P template exam date 12/24/08 no change since then.

VA treatment records indicate that the Veteran was seen in January 2011 for dermatology appointment.  Physical examination demonstrated rhinophyma of nose, telangiectasia of cheeks and nose, background erythema, > 40% involvement of head and neck, hyperpigmented patches in bilateral axillae left > right; no crusting or erythema today, hyperpigmented small plaques at B inframammary region and hyperpigmented patches in bilateral groin.  Assessment included rosacea - occasionally flaring, > 40 percent involvement of head and neck.  

Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, eight "characteristics of disfigurement" are set forth for evaluation purposes. These include: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A minimum 10 percent evaluation is assigned in cases of scars of the head, face, or neck with one characteristic of disfigurement.

A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.

The Board finds that the criteria for a higher disability evaluation pursuant to Diagnostic Code 7800 are not met.  The record does not demonstrate the presence of visible or palpable tissue loss, gross distortion or asymmetry of any feature or paired set of features, scars 5 or more inches long or one-quarter inch wide, elevated or depressed scars on palpation, scars adherent to underlying tissue, abnormal skin texture, missing underlying soft tissue, or indurated and inflexible skin.  Thus, as there have been no characteristics of disfigurement, a higher disability evaluation is not warranted under Diagnostic Code 7800. 

Diagnostic Code 7801 provides for a 40 percent evaluation when scars, other than head, face, or neck are deep or cause limited motion and the area or areas exceed 144 square inches.  This is not shown by the record.  All three VA examiners noted superficial, not deep, scars from healed acne; and the December 2008 VA examiner noted that the scars did not result in limitation of motion or loss of function.    

Diagnostic Codes 7802, 7803, 7804 for superficial scars, and 7823 for vitiligo, do not provide for an evaluation higher than 10 percent.

Diagnostic Code 7805 rates scar on limitation of function of affected part.  However, as noted above, the December 2008 VA examiner noted that the scars did not result in limitation of motion or loss of function.

Diagnostic Code 7806, for dermatitis or eczema, provides a noncompensable rating where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10-percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30-percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60-percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

While, at the June 2008 and February 2010 VA examinations total body surface area involved and total exposed body surface area involved with acne or rosacea was zero percent and total body surface area and exposed body surface area involved with rhinophyma was 0.5 percent, during a flare in January 2011 greater than 40 percent of exposed area was affected.  

Based on the overall lay and clinical evidence of record and resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's service-connected skin disability, at its most disabling, more closely approximated the criteria contemplated by the 60 percent rating under Diagnostic Code 7806 based upon greater than 40 percent involvement of exposed areas.

The Board has considered whether an evaluation higher than 60 percent is warranted under other diagnostic codes.

Diagnostic Codes 7807, 7808,  7809, 7813, 7819, 7820, like Diagnostic Code 7828, direct that the skin disability be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7828 (2006).

Diagnostic Codes 7815, 7816, 7821, and 7822 for bullous disorders, psoriasis, cutaneous manifestations of collagen-vascular diseases, and papulosquamous disorders, respectively, provide a higher evaluation under the same criteria as Diagnostic Code 7806.    

Diagnostic Codes 7825, 7826, and 7827 for urticaria, vasculitis, and erythema multiforme, respectively, provide a higher evaluation for recurrent episodes occurring at least four times during the prior 12-month period despite continuous immunosuppressive therapy.  However, as noted above, the Veteran has not been prescribed an immunosuppressive therapy.  

Diagnostic codes 7830, 7831, and 7832, for scarring alopecia, alopecia areata, and hyperhidrosis, do not provide for a higher evaluation.  The maximum evaluation under Diagnostic Code 7830 is 20 percent, under Diagnostic Code 7831 is 10 percent, and under Diagnostic Codes 7828 and 7832 is 30 percent.
  
Diagnostic Codes 7817 and 7833 for exfoliative dermatitis and malignant melanoma do not apply to the claim as the diagnoses are clearly not shown by the evidence of record.

In conclusion, he Board finds that, affording the Veteran all benefit of the doubt, the evidence of record shows that his skin disability warranted a rating of 60 percent during the entire appeal period.  The Board has considered whether higher ratings might be warranted but finds that the preponderance of the evidence is against an evaluation in excess of 60 percent under any other diagnostic code.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected skin disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to a 60 percent evaluation for service-connected acne scarring, rosacea, and rhinophyma for the entire appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks a higher disability evaluation for his service-connected blepharitis which is currently rated 10 percent disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6099-6018.  Blepharitis does not have a specific diagnostic code.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  Therefore, the appellant's service-connected blepharitis is rated according to the analogous condition of conjunctivitis under Diagnostic Code 6018.

As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  The diagnostic code does not provide for a rating in excess of 10 percent. 38 U.S.C.A. § 4.84, Diagnostic Code 6018 (2008).

The Board notes that the December 2008 amendment to the rating schedule, clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2010).

Diagnostic Code 7800 provides that disfigurement of the head, face or neck warrants a 10 percent evaluation where there is one characteristic of disfigurement. A 30 percent evaluation is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 characteristics of disfigurement. A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or with 4 or 5 characteristics of disfigurement. An 80 percent evaluation is assigned when there is visual or palpable tissue loss and either gross distortion or symmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks or lips); or, with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

The characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo- or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square. Id. at Note (1).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2010) .  Additionally, visual impairment may be rated based on impairment of visual fields (Diagnostic Codes 6080-81) or impairment of eye muscle function (Diagnostic Codes 6090-92).

The Veteran is currently receiving the highest possible disability rating available under Diagnostic Code 6018.  The Veteran contends, however, that the symptoms associated with his service-connected blepharitis are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in April 2011 to the effect that he thought that his blepharitis symptoms were a little worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the appellant should be provided an opportunity to report for a current VA eye examination to ascertain the current status of his service-connected blepharitis.

As such, there should be consideration of other potentially applicable codes for the service-connected eye disability including those for visual impairment and disfigurement. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his blepharitis that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain the severity of his blepharitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.   The examiner should identify all current manifestations of the Veteran's service-connected blepharitis.  In particular, the examiner should determine whether the veteran's blepharitis is active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) or inactive.  If inactive, the examiner should determine whether the veteran's blepharitis is manifested by visual impairment or disfigurement. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


